866 F.2d 1416Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard P. ELLIOTT, Defendant-Appellant.
No. 88-7186.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 15, 1988.Decided:  Jan. 27, 1989.

Richard P. Elliott, appellant pro se.
Before JAMES DICKSON PHILLIPS, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Richard Paul Elliott appeals from an order of the district court which refused a rehearing after its denial of Elliott's motion to expunge certain material from his presentence report.  We have already considered the issue Elliott raises here in United States v. Elliott, No. 87-7305 (4th Cir.  Nov. 28, 1988) (unpublished), in which we affirmed the district court's denial of the motion to expunge.  We state again that Elliott's proper remedy is to present his concerns to the Parole Commission for review pursuant to 28 C.F.R. Sec. 2.19(c).   United States v. Legrano, 659 F.2d 17, 18 (4th Cir.1981).


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.